OPINION OF THE COURT
Edward S. Conway, J.
This is a motion by the petitioner for an order pursuant to CPLR 2221 granting her leave to reargue her motion for reinstatement as a teacher, which motion was denied by this court on February 27, 1978 (93 Misc 2d 328).
Petitioner seeks reargument of the prior decision based upon the recent enactment of a bill by the New York State Legislature on July 5, 1978, which is chapter 465 of the Laws of 1978, which repealed section 210 (subd 2, par [f]) of the Civil Service Law and provides as follows: "§ 2. Notwithstanding any inconsistent provision of law, the probationary period of *642any public employee or loss of tenure imposed pursuant to the provisions of former paragraph (f) of subdivision two of section two hundred ten of the civil service law, repealed by this act, is hereby terminated.”
Petitioner contends that the effect of this law is to restore her to tenured status and to require her reinstatement as a tenured teacher.
This court, after considering the new legislation, does not feel that it should affect its opinion in that petitioner was terminated in November of 1976 long before the legislation relied upon by her became effective and, as the legislation has no retroactive effect but only prospective application in the case of individuals who are presently serving on probationary status as the result of strike activity, the motion for reargument should be denied.